DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the pre-determined multiple image features”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the plurality of prognostic features”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the primary end point data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the diagnostic positive and diagnostic negative groups”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the generated response curves”. There is insufficient antecedent basis for this limitation in the claim.
Claims 14-17 are dependent upon claim 16, which is dependent upon itself.
	Claims 19 and 20 are dependent upon claims 21 and 22, however, there are no claims 21 or 22.

Allowable Subject Matter
Claims 1-3, 5, 7, 8, 10, 13, and 18 are allowed. The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Barnes et al. (WO 2016/087592) discloses:
2accessing a plurality of images derived from biological samples of patients in a cohort 3population, the biological samples having at least one stain (see p17 lines 8-12 , assessing stained samples of patients of a cohort);
4computing, based on the plurality of images, one or more image features (see p14 lines 20-25, computing image features (i.e., “a presence of one or more of a nucleus, a cell wall, a tumor cell, or other structures”)); and
5deriving a diagnostic feature metric based on the computed image features (see p14 lines 20-25, driving a slide score (i.e., “percent positivity, H-score or a regional heterogeneity”) from the image features); and
However, Barnes does not disclose 6determining a cut point value by applying a statistical minimization method using the 7derived diagnostic feature metric and patient outcome data from the cohort population, wherein 8the cut point value identifies a patient in the cohort population as positive or negative for a 9diagnostic test. Similar reasons apply to claims 13 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christiansen et al. (USPN 9,240,043) discloses taking tissue slides from a cohort population and establishing cut points, however, does not disclose the subject matter recited applicant’s claim 1, 13, or 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668